NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JIMIJACK IRREVOCABLE TRUST,                     No.    19-15609

                Plaintiff-Appellant,            D.C. No.
                                                2:18-cv-01560-JAD-VCF
 v.

FEDERAL NATIONAL MORTGAGE                       MEMORANDUM*
ASSOCIATION,

                Defendant-Appellee,

and

FIRST AMERICAN TRUSTEE
SERVICING SOLUTIONS LLC,

                Defendant.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                       Argued and Submitted April 13, 2021
                              Pasadena, California

Before: PAEZ and VANDYKE, Circuit Judges, and GLEASON,** District Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Sharon L. Gleason, United States District Judge for
the District of Alaska, sitting by designation.
      Jimijack appeals the district court’s dismissal of its action alleging claims

arising from a nonjudicial foreclosure by a homeowners association (“HOA”) of

real property in Nevada. The property was the subject of a quiet title action in

2015, asserted by Jimijack’s predecessor-in-interest. In that action, the district

court entered judgment quieting title in favor of Fannie Mae.

      In the present litigation, Jimijack attempted to quiet title against Fannie Mae,

asserting that Fannie Mae could not foreclose on the deed of trust encumbering the

subject property because it was not the owner of the promissory note that was

secured by the deed of trust. The district court dismissed Jimijack’s action, finding

it precluded because Jimijack’s claims arose from the same facts and

circumstances as the prior litigation. We review the application of issue preclusion

and claim preclusion de novo, Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d

741, 745 (9th Cir. 2006), and we affirm.

      The preclusive effect of a Nevada judgment is analyzed under Nevada law.

Mack v. Kuckenmeister, 619 F.3d 1010, 1016 (9th Cir. 2010). Under Nevada law,

claim preclusion requires that “(1) the parties or their privies are the same, (2) the

final judgment is valid, and (3) the subsequent action is based on the same claims

or any part of them that were or could have been brought in the first case.” Five

Star Cap. Corp. v. Ruby, 194 P.3d 709, 713 (Nev. 2008) (en banc). The test for

determining whether the claims, or any part of them, are barred in a subsequent


                                           2
action is whether they are “based on the same set of facts and circumstances as the

[initial action].” Id. at 714. Claim preclusion “embraces all grounds of recovery

that were asserted in a suit, as well as those that could have been asserted, and thus

has a broader reach than issue preclusion.” Id. at 712.

      First, the parties to the prior action were Fannie Mae and ABS, Jimijack’s

predecessor-in-interest. See id. at 713. Second, although Jimijack disputes the

scope of the district court’s prior judgment, there is no meaningful dispute that it

was not valid. See id. Third, although the legal and factual allegations underlying

Jimijack’s instant quiet title action against FNMA are different from the prior

action, it is based on claims that could have been brought in the prior action. See

id.

      Jimijack contests Fannie Mae’s present ownership of the underlying

promissory note. Because the deed of trust is a security interest securing the

underlying promissory note, Jimijack contends that the beneficiary of the deed of

trust must prove ownership of the note—which, it contends, Fannie Mae cannot do.

This claim is barred because it is based on the same facts and circumstances as

ABS’s claims in the prior action. See id. at 714. Even if ABS did not explicitly

assert Jimijack’s current claim in the prior action, it could have been asserted at

that time. The facts pertaining to Fannie Mae’s deed of trust, including its

ownership and possession of the note secured by the deed of trust, were available


                                          3
in public records to ABS, Jimijack’s predecessor-in-interest.

       Jimijack argues that ABS’s failure to assert the note-ownership claim in the

prior action should not have preclusive effect because it was not a compulsory

claim. It contends that the issue in the prior action was whether the deed of trust

survived the HOA foreclosure sale, and if that issue was resolved in favor of ABS,

then it would not have needed to challenge Fannie Mae’s right to enforce the deed

of trust on the note-ownership ground. But the ripeness or maturity of a claim is

irrelevant to the question of claim preclusion. See Mendenhall v. Tassinari, 403

P.3d 364, 370–71 (Nev. 2017) (rejecting the argument that claim preclusion does

not apply because the claims “had not matured at the time of the responsive

pleadings”). In Nevada, “a claim is compulsory ‘if it arises out of the transaction

or occurrence that is the subject matter of the opposing party’s claim.’” Id. at 370

(quoting Nev. R. Civ. P. 13(a)). “The definition of transaction or occurrence does

not require an identity of factual backgrounds.” Tassinari, 403 P.3d at 370.

Rather, “the relevant consideration is whether the pertinent facts of the different

claims are so logically related that issues of judicial economy and fairness mandate

that all issues be tried in one suit.” Id. at 371.

       Jimijack’s note-ownership claim arises out of the viability of Fannie Mae’s

deed of trust interest following the HOA foreclosure sale. The underlying facts of

the prior action are pertinent and related to the instant action such that Jimijack’s


                                            4
predecessor-in-interest could have asserted the note-ownership claim in the prior

action. See id. at 370–371; see also Five Star, 194 P.2d at 714. Because it failed

to do so, Jimijack’s claim is precluded.

      AFFIRMED.




                                           5